                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    KEVIN J. CARUSO and MERRIDEE HANSEN FARR,
                            Plaintiffs,                              MEMORANDUM
    v.                                                               DECISION AND ORDER
    PNC BANK, N.A. a national banking association, successor-        GRANTING PLAINTIFFS’
    in-interest to National City Bank, Rose Corporations I-X,        [49] MOTION TO
    John Does 1-10;                                                  REMAND
                            Defendants.
                                                                     Case No. 2:17-cv-01170-DN
    PNC BANK, N.A.
                              Counterclaimant,                       District Judge David Nuffer

    v.

    KEVIN J. CARUSO and MERRIDEE HANSEN FARR,

                              Counterclaim-Defendants
                              .




    KEVIN J. CARUSO and MERRIDEE HANSEN FARR,

                              Third-Party Plaintiffs

    v.

    KIM R. JENSEN, an individual, FIRST AMERICAN TITLE
    INSURANCE AGENCY, LLC, a Utah limited liability
    company, and SELECT PORTFOLIO SERVICING, INC.,
    as servicer or successor in interest to FRONTIER BANK,
    FSB Fed. R. Civ. P. 19(a) Indispensable Party


           Plaintiffs Kevin J. Caruso and Merridee Hansen Farr (collectively “Plaintiffs”) filed the

Motion to Remand (the “Motion”), 1 seeking to remand this case back to the Utah Fifth District


1
    Motion for Remand, docket no. 49, filed June 14, 2018.
Court for Washington County, Utah. Plaintiffs argue that the third party defendants named in

Plaintiffs’ Third Party Complaint 2 (which they pleaded due to a counterclaim against them) are

nondiverse and destroy diversity jurisdiction. PNC Bank, N.A. (“PNC”) opposed, 3 the removal

as does Third Party Defendant First American Title Insurance Agency (“First American”). 4

Plaintiffs replied in support. 5

           As it was evident that Plaintiffs’ addition of nondiverse parties might affect jurisdiction

over this lawsuit, additional briefing was ordered, specifically to address factors used by other

federal courts to resolve these sorts of issues. 6 The parties complied and provided briefing. 7

           Because Plaintiffs have added a nondiverse party as a Third Party Defendant in response

to PNC’s counterclaims, remand is appropriate under 28 U.S.C.A. 1447(e). The Motion is

Granted.

Contents
BACKGROUND ............................................................................................................................ 3
DISCUSSION ................................................................................................................................. 5
      The Question of Remand Can Only Be Decided on the Basis of One of the Third Party
                Defendants .............................................................................................................. 5
      Remand is Appropriate Under the Hensgens Factors ......................................................... 6
ORDER ......................................................................................................................................... 11



2
    Answer to PNC Bank, N.A.’s Counterclaim and Third Party Complaint, docket no. 39, filed May 10, 2018.
3
  PNC Bank’s Memorandum in Opposition to Plaintiffs’ Motion for Remand (“PNC Opposition”), docket no. 55,
filed July 6, 2018.
4
 Memorandum in Opposition to Motion to Remand (“First American Opposition”), docket no. 52, filed June 27,
2018.
5
  Reply Memorandum in Support of Motion to Remand (“Plaintiffs’ Reply to PNC”), docket no. 67, filed July 27,
2018; Reply Memorandum in Support of Motion to Remand (“Plaintiffs’ Reply to First American”), docket no. 64,
filed July 20, 2018,
6
 Docket Text Order taking under advisement [49] Motion to Remand to State Court, docket no. 79, filed December
7, 2018.
7
 Supplemental Memorandum in Response to Court’s Inquiry Re: Hengens Analysis (“First American Supplemental
Brief”), docket no. 80, filed December 14, 2018; PNC Bank’s Supplemental Memorandum Addressing Federal
Jurisdiction (“PNC’s Supplemental Brief”), docket no. 81, filed December 14, 2018; Plaintiffs’ Supplemental
Memorandum Addressing Hengens (“Plaintiffs’ Supplemental Brief”), docket no. 83, filed December 21, 2018.



                                                                                                                                                2
                                               BACKGROUND

            Plaintiffs originally filed their Complaint in the Utah Fifth Judicial District Court for

Washington County on September 26, 2017. 8 Plaintiffs’ Complaint contained one cause of action

for quiet title against PNC and another for damages. 9 As alleged in the Complaint, Plaintiffs

purchased a home (the “Property”) at a public auction in June, 2017 for $355,000. 10 According

to the Complaint and PNC’s Answer and Counterclaim, 11 the Property was used as collateral for

a number of loans, which created the issues in this case.

            In 2005, Mr. Kim R. Jensen (“Jensen”) used the Property as collateral to obtain a

$400,000 line of credit loan with PNC’s predecessor in interest, National City Bank (the “Line of

Credit”). 12 A deed of trust on the Property was executed in favor of National City Bank. 13 In

2008, Mr. Jensen obtained a refinancing loan from Frontier Bank FSB for $1,956,500.00 (the

“Refinancing Loan”). 14 The proceeds of the Refinancing Loan were intended to be used to pay

off, among other things, the Line of Credit. 15 Payment in full on the Line of Credit’s balance was

sent to National City Bank. 16 The payment was purportedly accompanied by a letter of

authorization from Mr. Jensen that directed National City Bank to close the Line of Credit. 17




8
    Notice of Removal, Exhibit 1, Summons and Complaint (“Complaint”), docket no. 2-1, filed October 30, 2017.
9
    Id. at 5–7.
10
     Id. at 5.
11
  First Amended Answer and Counterclaim (“PNC’s Answer and Counterclaim”), docket no. 34, filed April 5,
2018.
12
     Complaint at 3.
13
     Id.
14
     Id. at 4.
15
     Id.
16
     Id.
17
     Id.



                                                                                                                 3
            Despite crediting the payment, National City Bank did not close the Line of Credit, nor

did National City Bank reconvey the deed of trust. 18 A few months after sending the payment,

Jensen began drawing on the Line of Credit again. 19 The balance owing on the Line of Credit,

including interest and charges as of the filing of PNC’s Counterclaim is $350,864.68. 20

            In 2012, Jensen borrowed $300,000 from American United Family of Credit Unions

(“AUFCU”). This loan was also secured by a trust deed against the Property. 21 Mr. Jensen

defaulted on this loan and a notice of default was recorded on January 25, 2017. 22 The Property

was purchased by Plaintiffs at trustee’s sale under the AUFCU trust deed on June 8, 2017. 23

            After discovering PNC’s interest in the Property (as the successor in interest to National

City Bank), Plaintiffs filed the Complaint in State Court. PNC removed the Complaint to the

United States District Court for the District of Utah on October 30, 2017. 24 PNC’s removal

asserted diversity as a basis for federal jurisdiction. 25 On April 5, 2018, PNC filed an answer,

which included three counter claims for relief against Plaintiffs. 26

            On May 10, 2018 Plaintiffs answered the counterclaims. 27 Based on PNC’s allegations,

Plaintiffs’ answer also included a third party complaint which named one individual and two

entities: (1) Kim R. Jensen, (2), First American Title Company (the entity allegedly responsible



18
     PNC’s Answer and Counterclaim at 11.
19
     Id.
20
     Id.
21
     Complaint at 4.
22
     Id. at 5.
23
     Id.
24
     Notice of Removal, docket no. 3, filed October 30, 2017.
25
     Id. at 2.
26
     PNC’s Answer and Counterclaim at 12–15.
27
     Answer to PNC Bank, N.A.’s Counterclaim and Third Party Complaint, docket no. 39, filed May 10, 2018.



                                                                                                             4
for sending Jensen’s payoff of Line of Credit to National City Bank), and (3) Select Portfolio

Servicing, Inc. (“Select”) (the entity that is allegedly the current beneficiary of the trust deed

executed as part of the Refinancing Loan.) 28

                                              DISCUSSION

                           The Question of Remand Can Only Be Decided on the
                               Basis of One of the Third Party Defendants

            Before addressing the question of remand, certain issues with Plaintiffs’ Third Party

Complaint must be acknowledged. Plaintiffs allege in the Third Party Complaint—which is

central to their argument for remand—that none of the named third party defendants are diverse:

Kim R. Jensen is alleged to be a citizen of Utah; Select Portfolio Services is alleged to be a Utah

corporation with its principal place of business in Utah; and First American Title Company is

alleged to be a Utah limited liability company. However, PNC asserted in its Opposition that

First American Title Company is a California entity and provided proof that First American Title

Company was served in California. 29 Plaintiffs conceded in their Reply that First American Title

Company is a diverse third party defendant. 30 First American Title Company is therefore diverse

and the Motion cannot be granted on the basis of First American Title’s Company’s presence in

this lawsuit.

            It must also be noted that Plaintiffs’ Third Party Complaint and their briefing does not

make it clear how Select is aligned in this lawsuit. Although Plaintiffs’ indicate in their caption

that they are bringing a Third Party Complaint against Select, suggesting that Select is a third

party under the terms of Fed. R. Civ. P. 14, the body of the Third Party Complaint alleges that



28
     Id. at 7–8.
29
     PNC’s Opposition at 6.
30
     Plaintiffs’ Reply to PNC at 3.



                                                                                                       5
Select is “believed to be an indispensable party under Fed. R. Civ. P. 19(a)(1)(B).” 31 Based on

allegations across Plaintiffs’ Complaint and PNC’s Counterclaim, it is clear that, as the successor

in interest to the refinancing loan, Select may well have an interest in the Property. It would

seem then that Select would need to be joined under Fed. R. Civ. P. 19 as another defendant on

Plaintiffs’ Quiet Title claim. But Plaintiffs do not articulate a claim against Select. Instead,

Plaintiffs argue in their first claim for relief that Select must “be required to answer PNC’s . . .

counterclaim[,]” 32 which suggests that Select is to be joined as counterclaim defendant alongside

Plaintiffs.

            Confusion aside, while parties are permitted to assert claims against third parties when

answering a claims in a lawsuit under Fed. R. Civ. P. 14, 33 if a party seeks to join a “required” or

“indispensable” party under Fed. R. Civ. P. 19 a motion for a court order is required. 34 Plaintiffs

filed no such motion here and Select therefore is not yet in this lawsuit. And it appears that

Select will not be a party to the lawsuit as Plaintiffs have also moved to amend their answer to

PNC’s counterclaim and name another party in place of Select. 35 Nevertheless, as the following

analysis demonstrates, it is Jensen’s presence in the lawsuit that warrants remanding this case

back to state court.

                           Remand is Appropriate Under the Hensgens Factors

            “[S]ince the courts of the United States are courts of limited jurisdiction[,]” there is a

presumption against the existence of federal jurisdiction. 36 Because the Federal Rules of Civil


31
     Answer to PNC Bank, N.A.’s Counterclaim and Third Party Complaint at 7.
32
     Id. at 10.
33
     Fed R. Civ. P. 14(a)(1).
34
     Fed R. Civ. P. 19(a)(2).
35
     Motion to Amend Complaint to Substitute Party, docket no. 82, filed December 21, 2018.
36
     Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th Cir. 1974).



                                                                                                         6
Procedure permit a defendant to bring in third parties to a lawsuit, a plaintiff is also permitted

bring in a third party to the lawsuit “[w]hen a claim is asserted against [the] plaintiff.” 37 The

addition of third parties, however, can implicate jurisdictional issues when federal jurisdiction

over a case is based on diversity. When these situations arise, the applicable statutes must be

examined closely. 38

           28 U.S.C.A. § 1367 provides that “[i]n any civil action of which the district courts have

original jurisdiction founded solely on [the diversity jurisdiction provisions of] section 1332 of

this title, the district courts shall not have supplemental jurisdiction . . . over claims by plaintiffs

against persons made parties under Rule 14.” 39 This limitation in §1367 is a sensible limitation

on plaintiffs and the choice to file in federal court. As the legislative history establishes:

           In diversity-only actions the district courts may not hear plaintiffs' supplemental
           claims when exercising supplemental jurisdiction would encourage plaintiffs to
           evade the jurisdictional requirement of 28 U.S.C. S 1332 by the simple expedient
           of naming initially only those defendants whose joinder satisfies section 1332’s
           requirements and later adding claims not within original federal jurisdiction
           against other defendants who have intervened or been joined on a supplemental
           basis. 40

           In instances where a plaintiff originally chose to file a lawsuit in state court, a defendant

removed the lawsuit to federal court, and then plaintiff sought to add a nondiverse party, 28

U.S.C.A. § 1477 establishes that the federal court may choose to do one of two things: “[i]f after

removal the plaintiff seeks to join additional defendants whose joinder would destroy subject




37
     Fed R. Civ. P. 14(b).
38
  See Butcher v. Hildreth, 992 F. Supp. 1420, 1422 (D. Utah 1998) (“Where jurisdiction over the original action is
based solely on diversity, [whether] the joinder of a third party destroys diversity . . . is far from clear. In order to
answer the question presented one must look to the . . . statute.”).
39
     28 U.S.C.A. § 1367(b).
40
     H.R. Rep. No. 101-734, at 29 (1990) reprinted in 1990 U.S.C.C.A.N. 6860, 6875.



                                                                                                                            7
matter jurisdiction, the court may deny joinder, or permit joinder and remand the action to the

State court.” 41

           When presented with these situations, federal courts favor remand. As the Eleventh

Circuit has established:

           Defendant’s right to remove and plaintiff's right to choose his forum are not on
           equal footing; for example, unlike the rules applied when a plaintiff has filed suit
           in federal court with a claim that, on its face, satisfies the jurisdictional amount,
           removal statutes are construed narrowly; where plaintiff and defendant clash
           about jurisdiction, uncertainties are resolved in favor of remand. 42

           Resolution in the favor of remand is not automatic. Although the Tenth Circuit has not

addressed the question of the appropriateness of remanding a case to state court under § 1447,

other federal courts 43 considering remand under that statute have utilized factors first established

by the Fifth Circuit Court of Appeals in Hensgens v. Deere & Co. 44

           The district court, when faced with an amended pleading naming a new
           nondiverse defendant in a removed case, should scrutinize that amendment more
           closely than an ordinary amendment. . . . In this situation, justice requires that the
           district court consider a number of factors to balance the defendant’s interests in
           maintaining the federal forum with the competing interests of not having parallel
           lawsuits. For example, the court should consider [(1)] the extent to which the
           purpose of the amendment is to defeat federal jurisdiction, [(2)] whether
           plaintiff has been dilatory in asking for amendment, [(3)] whether plaintiff
           will be significantly injured if amendment is not allowed, and [(4)] any other
           factors bearing on the equities. 45

With the addition of Jensen as a nondiverse third party defendant, the Hensgens factors weigh in

favor of Plaintiffs’ requested remand to state court.




41
     28 U.S.C.A. § 1447(e).
42
     Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir.1994).
43
 See Lewis v. Grunden, No. 08–863, 2009 WL 113421 (E.D. PA. Jan. 16, 2009); Tujague v. Atmos Energy Corp.,
No. 05-2733, 2008 WL 489556, (E.D. LA Feb. 20, 2008).
44
     833 F.2d 1179 (1987).
45
     Id. at 1182 (emphasis added).



                                                                                                             8
            The purpose of including Jensen as a third party defendant under Fed. R. Civ. P. 19 does

not appear to be for the purpose of defeating federal jurisdiction. Although Plaintiffs identified

Jensen in the Complaint,46 they alleged that Jensen had paid off the Line of Credit that is the

basis for PNC’s purported interest in the property. 47 After Defendants removed the Complaint to

federal court and specified in their Answer and Counterclaim that Jensen continued to draw on

Line of Credit, 48 Jensen’s role in in this case and PNC’s claim to an interest in the Property was

clear. Plaintiffs’ addition of Jensen to the lawsuit after these allegations came to light is

understandable, and now Plaintiffs seek to have Jensen indemnify them should PNC prevail. 49

            Because of this, Plaintiffs were not dilatory in seeking to add Jensen as a third party

defendant. Again, it was PNC that included in its Answer and Counterclaim the allegations

regarding Jensen’s continued withdrawals on the Line of Credit. Plaintiffs timely responded to

the PNC counterclaim, and based on the PNC’s additional allegations, sought to add Jensen to

the lawsuit as a third party defendant.

            PNC argues that Plaintiffs will not be prejudiced if jurisdiction is not exercised over their

third party complaint. 50 But this will create the situation where Plaintiffs’ Complaint will be

litigated in federal court while Plaintiffs’ dependent claims against Jensen will have to proceed in

state court. In arguing that the facts here do not support the Plaintiffs under the third Hensgens

factor, PNC reiterates that this matter should be decided under § 1367(b) rather than § 1447. 51

This argument ignores the legislative history outlined earlier. The provisions of § 1367(b) were


46
     Complaint at 3.
47
     Id. at 4.
48
     PNC’s Answer and Counterclaim at 11.
49
     Answer to PNC Bank, N.A.’s Counterclaim and Third Party Complaint at 9.
50
     PNC’s Supplemental Brief at 10.
51
     Id.



                                                                                                        9
designed to prevent a plaintiff from subverting the diversity jurisdiction requirements by

choosing to file in federal court and waiting until after filing to bring in nondiverse parties. PNC

is responsible for bringing this case to federal court. The removal statutes, including §1447,

control. Plaintiffs, having named Jensen as a third party defendant after PNC Bank made a claim

against them suggesting the need for the claim against Jensen, are appropriately seeking a

remedy. Having to litigate two dependent claims in two courts is a waste of resources, potentially

rendering inconsistent results, and prejudicial.

       PNC’s insistence that § 1367(b) controls demonstrates why remand is appropriate under

the final Hensgens factor regarding equity. Plaintiffs chose to file in state court and PNC haled

them to federal court. After making allegations that show why the actions of Jensen may have

created the issue at hand, PNC seeks to deny Plaintiffs the opportunity to litigate these issues in a

single lawsuit. And PNC does so by relying on a statute intended to serve as check on a

plaintiff’s choice to litigate in federal court. PNC’s argument would lead to an inequitable result.

Remanding this case to state court, where these nondiverse parties may adjudicate these issues in

a single lawsuit is the equitable result. Plaintiffs’ Motion is granted.




                                                                                                    10
                                                      ORDER

           IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand to State Court 52 is

GRANTED.

           The clerk is directed to close this case.

           Signed March 29, 2019

                                                       BY THE COURT


                                                       ________________________________________
                                                       David Nuffer
                                                       United States District Judge




52
     Motion for Remand, docket no. 49, filed June 14, 2018.



                                                                                                  11
